In an action to recover damages for personal injury, the defendant appeals from a judgment of the Supreme Court, Queens County, entered July 7, 1964 after trial, upon a jury’s verdict in favor of the plaintiff for $550,000. Judgment reversed on the law and the facts, and a new trial granted, with costs to abide the event, unless, within 30 days after entry of the order hereon, plaintiff shall serve and file a written stipulation consenting to reduce to $350,000 the amount of the verdict in his favor and to the entry of an amended judgment accordingly, in which event the judgment, as so reduced and amended, is affirmed, without costs. In our opinion, under all the circumstances the verdict of .$550,000 was excessive to the extent indicated. Ughetta, Acting P. J., Christ, Brennan, Hopkins and Benjamin, JJ., concur.